Citation Nr: 0903364	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  08-13 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include epilepsy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to October 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran appeared at a Travel Board hearing befre the 
undersigned Veterans Law Judge at the RO in October 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

As much as the Board would prefer to resolve the appeal at 
this time, preliminary review reveals that the information in 
the record before us is inadequate to make an informed 
determination, and discloses a need for further development 
prior to final appellate review.  In this regard, the Board 
is of the opinion that VA's duty to assist includes affording 
the veteran a VA examination under the facts and 
circumstances of this case.

The veteran contends that he has residuals of a head injury 
incurred during active service.  Specifically, during his 
October 2008 hearing before the Board, the veteran testified 
that he was thrown from a truck twice during his service in 
Vietnam.  Review of the veteran's personnel records and his 
DD Form 214 discloses that he was awarded the Combat 
Infantryman Badge, Purple Heart, Vietnam Service Medal, and 
Vietnam Campaign Medal, documenting that he did serve in 
Vietnam.  

Further, there is documentation of both incidents the veteran 
describes contained in the claims file.  First, there is a 
December 1969 telegram, addressed to the veteran's parents, 
which states the veteran was treated for a sprained left 
ankle when a mine detonated near the vehicle he was in that 
same month.  

Further, the veteran's service treatment records (STRs) show 
that he was thrown from a truck in February 1970 when an RPG 
round hit the vehicle in which he was riding.  The clinical 
record from that date states the veteran was thrown against a 
gun and onto the ground, injuring his back and neck.  He was 
diagnosed with a neck and back strain. 

The June 1968 entrance examination report notes that the 
veteran had suffered a fracture of the skull in 1957, 
although there was no clinical abnormality noted at the 
examination.  The veteran contends that, at the very least, 
the head injuries he incurred during active service 
aggravated the effects of his pre-service head injury.  

The veteran testified that he began having petit mal seizures 
in 1971, one year after separation from service, and that he 
had his first grand mal seizure in 1978.  He has not had a 
grand mal seizure in 15 years.  However, he testified that he 
has up to 10 petit mal seizures daily.  A May 2008 note from 
Dr. F.A.S., submitted at the hearing, states that the veteran 
has been treated for seizure disorder since 1989.  

There are no competent opinions addressing the issue of 
causation of the currently claimed disability, nor has the 
veteran been afforded a VA examination to address the 
question of whether the documented injuries could have caused 
or permanently aggravated a head injury that resulted in 
seizure disorder.  Accordingly, the case is REMANDED for the 
following action:

1.  Afford the veteran an examination 
with regard to the causation or etiology 
of his currently claimed epilepsy/seizure 
disorder.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, and a complete rationale 
for any opinion expressed should be 
provided.  The claims file, to include a 
copy of this Remand, must be made 
available to the examiner for review of 
the medical history in conjunction with 
the examination.  

a.  Specifically, the examiner should 
address the issue of whether it is at 
least as likely as not (i.e., to at least 
a 50/50 degree of probability) that the 
veteran's epilepsy/seizure disorder was 
incurred or aggravated during active 
service, or whether such incurrence or 
aggravation is unlikely (i.e., less than 
a 50-50 probability).

b.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

c.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

2.  When the development requested has been 
completed, the case should again be reviewed 
by the RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his representative 
should be furnished a Supplemental Statement 
of the Case and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


